PER CURIAM.
Appellant seeks reversal of his conviction of breaking and entering with the intent to commit a misdemeanor which was entered upon a guilty plea. Originally, appellant was charged with committing a more grievous offense, breaking and entering with the intent to commit a felony; to wit, grand larceny, to which charge he had pled not guilty. Obviously, his ultimate guilty plea to the lesser charge was entered in consideration for the reduction of charges against him by the State. Our examination of the record on appeal con-vmces us that the judgment of conviction herein appealed is free of error and should therefore be affirmed. See opinion of this court filed June 11, 1970, in Ward v. State, 236 So.2d 187.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.